Name: Council Regulation (EEC) No 3859/91 of 23 December 1991 amending Regulations (EEC) No 3420/83, (EEC) No 288/82 and (EEC) No 1765/82 in order to liberalize or suspend quantitative restrictions in respect of Albania, extending the suspension of certain quantitative restrictions in respect of countries of Eastern and Central Europe and laying down the import arrangements applicable to products originating in the Baltic States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 362/83 COUNCIL REGULATION (EEC) No 3859/91 of 23 December 1991 amending Regulations (EEC) No 3420/83, (EEC) No 288/82 and (EEC) No 1765/82 in order to liberalize or suspend quantitative restrictions in respect of Albania, extending the suspension of certain quantitative restrictions in respect of countries of Eastern and Central Europe and laying down the import arrangements applicable to products originating in this Baltic States programme of coordinated assistance ; whereas this programme provides facilities for the access of products from the countries of central and eastern Europe to the Community market ; Whereas, in order to contribute to the modernization of the economic fabric of these countries through, in parti ­ cular, an increase in their exports, specific quantitative restrictions should therefore be removed and other 'non ­ specific' quantitative restrictions applicable to the release for free circulation in the Community of certain products originating in these countries should be suspended ; whereas the Community has already adopted similar measures with regard to Bulgaria, Hungary, Poland, Romania and Czechoslovakia in Regulation (EEC) No 2727/90 (3) ; whereas in the same Regulation provision was also made for the suspension of certain residual quan ­ titative restrictions still applicable to Yougoslavia ; whereas the suspension of those quantitative restrictions has been granted to these countries only until 31 December 1991 ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level ('), applies to imports of products origi ­ nating in, inter alia, Albania and the Union of Soviet Socialist Republics (USSR), of which Estonia, Latvia and Lithuania, hereinafter referred to as 'the Baltic States', were part until the restoration of their sovereignty and independence ; whereas the Baltic States should therefore be included in the list of countries in Annex I to the said Regulation ; Whereas the Community and its Member States, at the extraordinary ministerial meeting on European political cooperation held in Brussels on 27 August 1991 , confirmed their decision to establish diplomatic relations with the Baltic States and emphasized their commitment to support the said States in their economic and political development ; Whereas, in view of the above, there is a need to define the import arrangements applicable to products origina ­ ting in the Baltic States ; Whereas Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from the State-trading countries (2) provides that imports of the products mentioned in the Annex thereto shall not be subject to quantitative restrictions ; whereas that Regula ­ tion applies to imports originating inter alia in the USSR, of which the Baltic States formed part, and those States should therefore be included among the countries listed in the Annex ; Whereas the Council , at its meeting in Brussels on 30 September and 1 October 1991 , agreed in principle to the inclusion of the Baltic States and Albania in the G-24 Whereas it seems appropriate to extend the suspension until 31 December 1992 and to extend the same type of measures to the Baltic States and Albania on the same conditions, taking account of the provisions of the Act of Accession (Articles 1 77 and 364) of the Kingdom of Spain and the Portuguese Republic ; whereas, however, with regard to Yugoslavia, in Regulation (EEC) No 3300/91 (4), the Council suspended trade concessions in respect of that country, but the Community and its Member States, in the framework of political cooperation, have decided to apply selective positive measures in favour of parties contributing to progress towards peace ; whereas the benefit of the suspension of quantitative restrictions should therefore be limited to products originating in the Republics of Bosnia -Hercegovina, Croatia, Macedonia and Slovenia only ; Whereas the name ' Czechoslovakia has been changed to 'the Czech and Slovak Federal Republic' (CSFR); Whereas this Regulation is adopted without prejudice to any present or future specific Community measures regar ­ ding trade in textile products, (') OJ No L 346, 8 . 12. 1983, p. 6 . Regulation as last amended by 3049/91 (OJ No L 292, 23 . 10 . 1991 , p . 1 ). (2) OJ No L 195, 5 . 7. 1982, p.1 . Regulation as last amended by Regulation (EEC) No 1434/90 (OJ No L 138, 31 . 5 . 1990, p.1 ). (3) OJ No L 262, 26. 9. 1990, p.1 1 . (4) OJ No L 315, 15 . 11 . 1991 , p . 11 . No L 362/84 Official Journal of the European Communities 31 . 12. 91 0 OJ No L 21 , 26. 1 . 1991 , p. 1 . n OJ No L 35, 9 . 2. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 2978/91 (OJ No L 284, 12. 10 . 1991 , p. 1 ).' Article 2 Estonia, Latvia and Lithuania are hereby added to the list of countries contained in Annex I to Regulation (EEC) No 3420/83 and the Annex to Regulation (EEC) No 1765/82. In the same Annexes, the designation 'Czechos ­ lovakia' shall be replaced by 'the Czech and Slovak Federal Republic' (CSFR). HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 3420/83 shall be replaced by the following : ' 1 . The release for free circulation of the products listed in Annex III originating in State-trading coun ­ tries shall be subject to quantitative restrictions in the Member States as indicated in that Annex against those products. The quantitative restrictions applicable to Estonia, Latvia and Lithuania shall be those listed in that Annex marked "N" or relating to textile products. For these three countries and for Albania, Bulgaria, Hungary, Poland, the Czech and Slovak Federal Republic (CSFR), Romania and the Soviet Union, Member States may maintain quantitative restrictions only on products listed in Annex I, as amended by Regulation (EEC) No 196/91 (*), to Regu ­ lation (EEC) No 288/82 (**). Notwithstanding this, the application of these quantitative restrictions to the release for free circulation of products originating in any of these countries other than the Soviet Union is hereby suspended in all Member States save Spain and Portugal until 31 December 1992. This suspension shall not apply to textile products reimported into the Community after undergoing processing or working in Albania, Estonia, Latvia or Lithuania. In the event of any one of the products in question causing or threatening to cause economic difficulties in the Community or a region thereof, the relevant quantita ­ tive restriction may be reintroduced under the proce ­ dure laid down in Title IV. Article 3 In the third indent of Article 1 (2) of Regulation (EEC) No 288/82 ('), the term 'Yugoslavia' shall be replaced by 'the Republics of Bosnia-Hercegovina, Croatia, Macedonia and Slovenia', and the date '31 December 1991 ' shall be replaced by '31 December 1992'. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1991 . For the Council The President Y. VAN ROOY (') OJ No L 35, 9 . 2. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 2978/91 (OJ No L 284, 12. 10 . 1991 , p. !) ¢